An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

I IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL E. HENSLEY, ND. 69109
Petitioner, 7
VS.

ADAAM P. LAXALT, ATTORNEY
GENERAL,
Res :- ondent.

 

ORDER DENYING PETITION

This is a pm 86 petition for a writ of mandamus. Petitioner

 

seeks an order directing that he be considered for parole pursuant to the
legislative changes set Earth in AB. 267. See All. 287, ?8th Leg. (Nev.
2015). We halve reviewed the documents submitted in this matter, and
without deciding upon the merits of any claims raised therein, we decline
to exercise— criginal jurisdiction in thie matter. See NBS 34.160; NR8
34.170. This issue should be presented to the district court in the ﬁrst

instance where a factual record may be made. Accordingly, we
ORDER the petition DENIED.

(1%)
, J.
Gibbcns Pickering

cc: Michael E. Hensley
Attorney GeneralfCarson City

 

SUPREME COURT

‘m 16 - gg‘nj